DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 27-46 renumbered as claims 1-20 are allowed.
The following is an examiners statement of reasons for allowance. 

Regarding Claim 27, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A method implemented by a network control node for connecting a wireless transmit/receive unit (WTRU) to a network slice, the method comprising: the network control node receiving service information associated with a service being requested by the WTRU; the network control node determining, based on subscription information for the WTRU and the received service information, slice information associated with the network slice, wherein the slice information comprises an identifier of the network slice or a service class served by the network slice; and the network control node determining whether the network control node or another network control node is to service the WTRU for accessing the network slice, wherein: on a condition that the network control node determines that the network control node is to service the WTRU for accessing the network slice, the network control node providing the slice information associated with the network slice to the WTRU, and on a condition that the network control node determines that another network control node is to service the 

Regarding Claim 37, the prior art references taken individually or in combination fails to disclose or render obvious the claim limitations of, “A network control node configured to connect a wireless transmit/receive unit (WTRU) to a network slice, the network control node comprising: a processor configured to: receive service information associated with a service being requested by the WTRU; determine, based on subscription information for the WTRU and the received service information, slice information associated with the network slice, wherein the slice information comprises an identifier of the network slice or a service class served by the network slice; and determine whether the network control node or another network control node is to service the WTRU for accessing the network slice, wherein: based on a determination that the network control node is to service the WTRU for accessing the network slice, the processor is configured to provide the slice information associated with the network slice to the WTRU, and based on a determination that another network control node is to service the WTRU for accessing the network slice, the processor is configured to send a request to a second network control node or a third network control node, wherein, if the request Page 4 of 9DOCKET NO.: I5GSYS_12941US02PATENT Application No.: 16/077,684Office Action Dated: July 1, 2020is sent to 

3.	The dependent claims 28-36 and 38-46 being further limiting, definite, and enabled by the specification are also allowable. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511.  The examiner can normally be reached on M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADNAN BAIG/Primary Examiner, Art Unit 2461